





EXHIBIT 10.1
The Goodyear Tire & Rubber Company


Akron, Ohio 44316-0001






June 22, 2018




Joseph Zekoski
Senior Vice President, Global Operations & Technology



Re:    Retention Agreement


Dear Joe:


As you are aware, you are a key member of the management team of The Goodyear
Tire & Rubber Company (the “Company”) who will help us continue in our success
and move us forward in meeting our long-term business objectives. The purpose of
this letter is to let you know that you are a valued associate of the Company
and that the Company recognizes that your skills and experience are critical to
the Company.


As such, we have developed a special arrangement designed to apply to you. By
executing this Retention Agreement, you will be eligible to receive the
following Retention Bonuses (as defined below):


a.
A lump sum payment of $450,000 (“Retention Bonus A”), if you remain an associate
of the Company and actively provide the services required of you through at
least February 28, 2019 (“Retention Date A”), subject to the conditions
contained herein; and



b.
A guarantee of your annual incentive compensation at target for the year ending
December 31, 2018 (“Retention Date B”) in an amount not to exceed $448,000
(“Retention Bonus B”).

          
Assuming all conditions are met, Retention Bonus A will be paid as soon as
practicable in March 2019 and Retention Bonus B will be paid no later than March
15, 2019, and will be subject to withholding taxes as required by law. Retention
Bonus A and Retention Bonus B (collectively, the “Retention Bonuses”) will be
payable in addition to your regular annual salary, benefits and participation in
the Company’s incentive compensation plans. Since the Retention Bonuses
represent unique payments to you, the Retention Bonuses will not be considered
in calculating compensation-related benefits (e.g., pension benefits).


As part of this agreement, you agree to continue to follow the policies and
procedures established by the Company, which may change from time to time, work
directions from the Company’s management team, and the provisions set forth
herein. Payment of the respective Retention Bonuses will be subject to the
Company being satisfied (in its reasonable judgment) with (1) your cooperation,
diligence and loyalty through Retention Date A or Retention Date B, as the case
may be, (2) your performance through Retention Date A or Retention Date B, as
the case may be, (3) your compliance with all Company policies and procedures
and other agreements with the Company through Retention Date A or Retention Date
B, as the case may be, and (4) the continuation of your active employment with
the Company through Retention Date A or Retention Date B, as the case may be.


If the Company terminates your employment prior to either Retention Date A or
Retention Date B for other than cause, you will be entitled to receive Retention
Bonus A and Retention Bonus B, in accordance with the terms of





--------------------------------------------------------------------------------







this agreement. For purposes of this agreement, “cause” includes, but is not
limited to, (1) the failure to act in a cooperative, diligent and loyal manner,
(2) an act of fraud, embezzlement or theft in connection with your duties or in
the course of your employment with the Company, or (3) misconduct that is
injurious to the Company, monetarily or otherwise, such as violations of the
Company’s Business Conduct Manual.


If you voluntarily leave the Company, or if the Company terminates your
employment for cause, prior to Retention Date A and/or Retention Date B, you
will not receive Retention Bonus A and/or Retention Bonus B.


In the event of your permanent disability or death prior to Retention Date A you
or your estate will receive Retention Bonus A pro-rated from the date of this
agreement to your last day worked. In the event of your permanent disability or
death prior to Retention Date B, you or your estate will receive Retention Bonus
B, pro-rated from the date of this agreement to your last day worked. For
purposes of this agreement, disability is defined in accordance with the
Company’s long-term disability program. These amounts will be paid within sixty
(60) days of your permanent disability or death.


You and the Company agree that this letter agreement constitutes the entire
agreement and supersedes all prior agreements or understandings, whether oral or
written, between you and the Company with respect to the subject matter of this
agreement. Any modifications to this agreement must be in writing and signed by
you and an authorized employee or agent of the Company. This Retention Agreement
is governed by and will be construed in accordance with the laws of the State of
Ohio.


Please take the time to review this Retention Agreement carefully and address
any questions you may have to me. If you wish to accept the foregoing offer,
please sign and date below and return to me. Please keep a copy of this letter
for your files.


Sincerely,


/s/ John T. Lucas        
John Lucas
Senior Vice President, Global Human Resources


AGREED:








/s/ Joseph Zekoski                June 22, 2018            
Joseph Zekoski                        Date





